DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 30 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 8-11, filed 1 November 2021, with respect to the rejections of Claims 1 and 11 under 35 USC 103 have been fully considered but they are not persuasive.  Applicant traversed the rejection, however did not provide an argument to the current combination of Romanowich US 2012/0290136, in view of Donati US 2011/0225929.  Applicant instead argued that Chataigner US 2014/0327487, a reference not used in the most recent office action mailed 31 August 2021, did not teach the limitations that were not taught by Romanowich.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the newly recited limitation “the power supply line voltage from the above 200 alternating current voltage or the between 100 and 200 alternating current voltage to a reduced voltage” and in particular “the above 200 alternating current voltage or the between 100 and 200 alternating current voltage” is not supported by the original specification and/or drawings.  Referring to paragraph [0125] of Applicant’s published application “120 VAC (e.g., 100-140 VAC, 110-130 VAC, etc.)”;and “230 VAC (e.g., 200-260 VAC, 220-240 VAC, etc.)” are the only values supported. 100-200 VAC;  or above 200 VAC is not fully supported.
Regarding Claims 2-4, 7, and 9-10, they depend from Claim 1 and are also rejected for the reasons above.

Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the newly recited limitation “the power supply line voltage from the above 200 alternating current voltage or the between 100 and 200 alternating 
Regarding Claims 2-4, 7, and 9-10, they depend from Claim 1 and are also rejected for the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowich et al. US 2012/0290136, in view of Donati et al. US .
Regarding Claims 1 and 11, Romanowich teaches an actuator in a building HVAC system, the actuator (100, figs. 3-6) comprising: 
a housing (105, figs. 3-6); 
a mechanical transducer (motor 140, fig. 6 [mechanical transducer (e.g., an electric motor) see [0047] of Applicant’s specification]); and
an input connection (104, fig. 6) configured to receive a power supply line voltage.  
Romanowich further teaches a processing circuit (130, fig. 6) in series between the input connection and the mechanical transducer wherein the processing circuit is configured to receive the line voltage from the input connection, to change the speed of the actuator via the motor (refer to [0040]-[0041]), however is silent regarding a voltage divider circuit comprising a first capacitor disposed in series between the input connection and the mechanical transducer; a second capacitor arranged in parallel with the first capacitor between the input connection and the mechanical transducer; and a first transistor operable to connect and disconnect at least one of the first capacitor or the second capacitor from the voltage divider circuit based on the power supply line voltage, thereby adjusting a capacitance between the input connection and the mechanical transducer; wherein the voltage divider circuit is configured to receive the power supply line voltage from the input connection, use at least one of the first capacitor or the second capacitor to reduce the power supply line voltage to a reduced voltage, and provide the reduced voltage to the mechanical transducer.
Donati teaches a voltage divider circuit (C1-C4, fig. and 2) comprising: 

a second capacitor (C1, or C2 or C3 or C4, fig. 2) arranged in parallel with the first capacitor between the input connection and the output; and 
a first transistor (SW1, or SW2, or SW3, or SW4, fig. 2) operable to connect and disconnect at least one of the first capacitor or the second capacitor from the voltage divider circuit based on the power supply line voltage, thereby adjusting a capacitance between the input connection and the output; 
wherein the voltage divider circuit is configured to receive the power supply line voltage from the input connection (via 23, fig. 2), use at least one of the first capacitor or the second capacitor to reduce the power supply line voltage to a reduced voltage, and provide the reduced voltage to the output, which provides increased control to the output of the actuator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the voltage divider as taught by Donati with the actuator of Romanowich in order to provide increased control to the output of the actuator.
Regarding Claims 2 and 12, the combination of Romanowich and Donati teaches all of the limitations of Claims 1 and 11 above and further teaches comprising a voltage sensor configured to measure the power supply line voltage and output a signal to the voltage divider circuit based on the power supply line voltage (processing circuit 130 detects voltage input signal, refer to [0037] of Romanowich).

Regarding Claims 3 and 13, the combination of Romanowich and Donati teaches all of the limitations of Claims 2 and 12 above and further teaches wherein the first transistor is configured to switch between an "on" state in which the first capacitor is connected to the voltage divider circuit and an "off" state in which the first capacitor is disconnected from the voltage divider circuit based on the signal received from the voltage sensor, thereby adjusting the capacitance between the input connection and the mechanical transducer (refer to [0022] of Donati).
Regarding Claims 4 and 14, the combination of Romanowich and Donati teaches all of the limitations of Claims 1 and 11 above and further teaches wherein at least one of the first capacitor or the second capacitor has a capacitance value based on an electrical impedance or an electrical inductance of the mechanical transducer (refer to [0022] of Donati).
Regarding Claims 9 and 19, the combination of Romanowich and Donati teaches all of the limitations of Claims 1 and 11 above and further teaches wherein the input connection comprises: a first input connection configured to receive a voltage signal for driving the mechanical transducer in a first direction; and a second input connection configured to receive a voltage signal for driving the mechanical transducer in a second direction opposite the first direction (refer to fig. 7 and [0038] of Romanowich).
Regarding Claim 15, the combination of Romanowich and Donati teaches all of the limitations of Claim 11 above and further teaches wherein the first transistor is arranged in series with the first capacitor and operable to connect and disconnect the first capacitor from the voltage divider circuit; the voltage divider circuit further 1, or SW2, or SW3, or SW4, fig. 2 and refer to [0022] of Donati ).
Regarding Claim 16, the combination of Romanowich and Donati teaches all of the limitations of Claim 15 above and further teaches switching the first transistor and the second transistor between an "on" state and an "off' state based on the power supply line voltage, thereby adjusting the capacitance between the input connection and the mechanical transducer (refer to [0022] of Donati).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 7, the prior arts of record, taken alone or in combination, do not teach or fairly suggest wherein the voltage divider circuit further comprising an inverter arranged in series between the input connection and the second transistor, the inverter configured to invert a signal provided as an input to the voltage divider circuit to produce an inverted signal.

Claims 10, 17-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 10 and 20, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an actuator wherein the first capacitor, the second capacitor, and the first transistor are arranged between the first input connection and the mechanical transducer; the voltage divider circuit comprising: a third capacitor disposed in series between the second input connection and the mechanical transducer; a fourth capacitor arranged in parallel with the third capacitor between the second input connection and the mechanical transducer; and a third transistor operable to connect and disconnect at least one of the third capacitor or the fourth capacitor from the voltage divider circuit based on the power supply line voltage, thereby adjusting a capacitance between the second input connection and the mechanical transducer.
Regarding Claim 17, the prior arts of record, taken alone or in combination, do not teach or fairly suggest wherein the voltage divider circuit further comprising an inverter arranged in series between the input connection and the second transistor, the inverter configured to invert a signal provided as an input to the voltage divider circuit to produce an inverted signal.
Regarding Claim 18, it depends from Claim 17, above.

Claims 5-6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 5, the prior arts of record, taken alone or in combination, do not teach or fairly suggest wherein the voltage divider circuit further comprising an inverter arranged in series between the input connection and the second transistor, the inverter configured to invert a signal provided as an input to the voltage divider circuit to produce an inverted signal.
Regarding Claims 6 and 8, they depend from Claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRIAN K BAXTER/Examiner, Art Unit 2836
4 December 2021


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836